Citation Nr: 1437588	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had periods of honorable active service from May 1966 to January 1967 and from April 1971 to May 18, 1972; he also had a period of service under other than honorable conditions from May 19, 1972 to January 1973.  In a June 2006 administrative decision, the RO determined that the Veteran was not entitled to receive benefits based on his period of service from May 19, 1972 to January 5, 1993.  Correspondence from the Veteran indicates that he does not claim entitlement to benefits based on the period specified by the RO as ineligible for benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the hearing is of record.

This case was previously before the Board in August 2011, when the appeal was remanded to the RO for additional development.  At the time of the August 2011 Board remand, the appeal featured the issues of (1) entitlement to service connection for bilateral hearing loss disability, and (2) entitlement to service connection for tinnitus.  During the processing of the remand, a December 2011 rating decision awarded service connection for right ear hearing loss and for tinnitus; this resolved the appeal with a full grant of the benefits sought to the extent of right ear hearing loss and tinnitus.  The claim of service connection for left ear hearing loss is all that remains on appeal as the matter now returns to the Board for final appellate review.


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a hearing loss disability of the left ear for VA disability compensation purposes.


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA notice requirements have been met.  By correspondence dated in December 2005, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was not provided notice as to how VA assigns disability ratings and effective dates until the time of the most recent readjudication of the case in December 2011, when a grant of other claims on appeal and a supplemental statement of the case were issued.  However, as this Board decision finds that service connection is not warranted for the left ear hearing loss issue remaining on appeal, no ratings or effective dates shall be assigned and any question of notice for such determinations is rendered moot.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In compliance with the terms of the Board's August 2011 remand directives, the RO arranged for a pertinent VA audiological examination in September 2011 to evaluate the nature and etiology of the Veteran's hearing loss.  As discussed below, the Board finds that the VA examination report provides adequate competent evidence to resolve the left ear hearing loss appeal resolved by the Board decision at this time.

In light of the September 2011 VA examination report and the August 2011 VA letter to the Veteran asking for information regarding his medical treatment in1970, the Board finds that there has been substantial compliance with the directives of the August 2011 remand.  The Board emphasizes that during the processing of the remand the Veteran was awarded a full grant of the benefits sought with regard to service connection for right ear hearing loss and for tinnitus; the remaining left ear hearing loss issue is resolved by the Board at this time entirely upon consideration of the threshold question of whether a current left ear hearing loss disability exists.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue on appeal, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain listed chronic diseases (among them sensorineural hearing loss as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1101, 1110, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the evidence of record does not show that the Veteran has had a diagnosis of any qualifying hearing loss disability of the left ear for VA compensation purposes during the pendency of this claim on appeal.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability or disabilities for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board must consider whether a claimed disability has been diagnosed or shown to exist during the pendency of the claim on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim").  In this case, the claim on appeal was filed in June 2005.

The preponderance of the evidence is against a finding that the Veteran has (or has had during the pendency of this claim on appeal) left ear hearing loss disability for VA compensation purposes.  Hence, he has not presented a valid claim of service connection for such disabilities, and the claim of service connection for left ear hearing loss must be denied.  As the Board finds that this claim fails on the threshold element of establishing the existence of the claimed disability, the Board shall focus the discussion of its analysis on that matter rather than discuss the evidence pertaining to his military service.  The Board observes that the incurrence of damage to the Veteran's hearing during service has been recognized through the December 2011 RO rating decision that awarded service connection for right ear hearing loss and for tinnitus; the decisive element of the left ear hearing loss issue is the absence of a showing of the current existence of left ear hearing loss disability for VA compensation purposes.

A September 2011 VA audiological examination report was prepared for compensation rating purposes.  This report shows audiometric testing revealing puretone thresholds, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
NA
NA
NA
NA
LEFT
20
20
25
20
25

Speech recognition testing using the Maryland CNC test resulted in a score of 94 percent for the left ear.  This audiometric data quantitatively simply fails to meet the clear criteria set by 38 C.F.R. § 3.385 to be considered disabling for the left ear.

A July 2005 VA audiology examination report presents different audiometric data in a graphical format.  The Board, as the finder of fact, may in some circumstances attempt to interpret such data to an appropriate extent.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).  However, in this case it is not appropriate for the Board to attempt to apply the July 2005 audiometric data to the VA disability criteria because the report is clearly and repeatedly stamped by the audiologist as "NOT ADEQUATE FOR RATING PURPOSES."  As the data is not indicated to have been obtained with conditions and methods appropriate for standard VA compensation evaluation purposes, the data cannot be adequate to establish qualifying left ear hearing loss for VA compensation in this case.

None of the other evidence during the pendency of this claim on appeal (since June 2005) presents qualifying audiometric threshold data or speech recognition testing (using the Maryland CNC test) for the left ear meeting the criteria to establish hearing loss disability for VA compensation purposes.

As there is no probative medical evidence of a current hearing loss disability of the left ear (as defined by the applicable regulation) during the pendency of this claim on appeal, service connection for hearing loss must be denied.  The only evidence suggesting that the Veteran has a current chronic left ear hearing loss disability is the Veteran's own contention; the Board finds that his lay testimony is not competent on the matter.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to report his symptoms as he experiences them.  However, the Veteran is not competent to establish a diagnosis of left ear hearing loss disability meeting the audiometric criteria for VA compensation purposes.  Such a diagnosis and the associated audiometric evaluation  requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In Jandreau, the Federal Circuit specifically determined that a layperson is not considered competent to testify when the issue was medically complex, as is the question of establishing specific audiometric thresholds in this case.  The Veteran has not provided any competent evidence supporting a finding that he has qualifying left ear hearing loss disability (or has had such a disability during the pendency of this claim on appeal); he has not submitted a supporting medical opinion or report on this point, nor does he cite to supporting factual data or medical literature.  He is a layperson with no medical training.  He otherwise offers no explanation of rationale for his assertion for the Board to weigh.  Consequently, his own opinion is not competent evidence in the matter.

In the absence of any competent evidence that the Veteran has had a qualifying chronic left ear hearing loss disability during the pendency of this claim, he has not presented a valid claim of service connection for any such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of a showing of the existence of the claimed disability, there can be no award of service connection for such disability.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for hearing loss of the left ear is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


